DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 12/4/2020.
In the instant Amendment, claims 21, 30 and 32 have been amended; claims 21, 30 and 32 are independent claim. Claims 21-40 have been examined and are pending. This Action is made Final. 
The examiner notes the IDS filed on 8/28/2020 has been considered. 

Response to Arguments
The Double Patenting to Claims 21-40 has been modified to address the newly amended features and further is maintained as applicants have requested that the rejection be held in abeyance.  
Applicant’s arguments with respect to Claims 21-40 under 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.  The examiner notes the claims have been amended to clarify “wherein destroying at least a portion of the secure industrial control system module comprises activating the high potential capacitor to direct an electrical voltage surge to the electrical circuitry to erase data within the electrical circuitry” (emphasis added) which has required new grounds of rejection to be established.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 21, 30, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,534,937. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 21, and similarly Claim 30 and 32, of the Instant Application would correspond to Claim 7 of U.S. Patent No. 10,534,937, as the features of U.S. Patent No. 10,534,937 are substantially similar to that of the Instant Application, more specifically: ... a circuit board, the circuit board including a power backplane and a communications backplane; a housing that houses the circuit board, where the housing includes a first housing side and a second housing side, where the housing is configured to house the circuit board when the first housing side and the second housing side are coupled together; an encasement seal disposed on and/or between the first housing side and the second housing side, the encasement seal comprising an electrical circuit, wherein the electrical circuit, when compromised, indicates an unauthorized access event; an electronic switch assembly, the electronic switch assembly comprising a high potential capacitor that stores an amount of energy sufficient to erase data within the industrial control system module; a switch trigger coupled with the electronic switch assembly, wherein the separation of the switch trigger from the electronic switch assembly indicates the unauthorized access event; a first sensor component and a second sensor component, wherein the first sensor component and the second sensor component are communicatively coupled to the circuit board and electrical circuitry, wherein the first sensor component is configured to provide an indication of the unauthorized access event and the second sensor component is configured to verify the indication of the unauthorized access event, and wherein the first sensor component comprises the electronic switch assembly and the switch trigger; and a controller configured to implement a security action configured to: initiate an encryption algorithm to encrypt data and information within the industrial control system module and destroy at least a portion of the secure industrial control system module, based at least in part on the indication of the unauthorized access event, wherein destroying at least a portion of the secure industrial control system module comprises activating the high potential capacitor to erase data within the electrical circuitry.... 5. The secure industrial control system module of claim 1, further comprising: a security controller configured to implement a security action based on the indication of an unauthorized access event.    7. The secure industrial control system module of claim 5, wherein the security action includes an electrical shock event.  (emphasis added).  More specifically, one of ordinary skill in the art would realize the steps recited, supra, in U.S. Patent 10,534,937, provides substantially similar functions as claimed in the Instant Application, and those substantially similar functions are further found to be a variant to that claimed in the Instant Application. Therefore the Instant Application is rejected under nonstatutory double patenting.
As per claims 22-29, 31 and 33-40, claims 22-29, 31, 33-40 depend from independent claims 21, 30 and/or 32 respectively and inherit the Double Patenting rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Klum (US 2012/0047374  A1) in view of Everhart et al. (US 2010/0165571 A1) and Epstein, III et al. (US 6,396,400 B1).

Regarding Claim 21;
Klum discloses a secure industrial control system module (Abstract), comprising: 
	a circuit board... ([0002] – circuit board);
	a housing that houses the circuit board, wherein the housing includes a first housing side and a second housing side (FIG. 1a/b – 104-1/2 and [0002] – housing);
an encasement seal disposed  at least one of one or between the first housing side and the second housing side, the encasement seal comprising an electrical circuit, wherein the electrical circuit configured to indicate an unauthorized access event, when compromised (FIG. 1a /b and [0013] – the tamper sensitive madeira can be integrated into the housing and [0014] -  In an example, the tamper sensitive material is a passive sensor having a plurality of states, wherein each state provides a different reading for the sensor.... The tamper sensitive material can be a capacitive sensor (e.g., a touch sensitive material)). 
 an electronic switch assembly comprising a ...capacitor configured to... erase data within the industrial control system module (FIG. 1a /b and [0013] – the tamper sensitive madeira can be integrated into the housing and [0014] -  In one example, the one or more memory devices holding the data can comprise volatile memory, and zeroizing the data can include removing power from the one or more memory devices, thereby removing the data from the memory... In an example, the tamper sensitive material is a passive sensor having a plurality of states, wherein each state provides a different reading for the sensor.... The tamper sensitive material can be a capacitive sensor (e.g., a touch sensitive material and [0018] - one or more sensors can be mounted on the PCB and can be configured to sense if the tamper sensitive 106 is separated from the PCB 102. In an example, the one or more sensors can include a pressure sensor (e.g., a pressure sensitive switch, microswitch), wherein one or more features physically associated with the tamper sensitive material 106 can be configured to contact and engage the pressure sensor when the tamper sensitive material 106 is closed over (e.g., protecting) the PCB. If the tamper sensitive material is separated from the PCB, the pressure sensor will disengage...);
a switch trigger coupled with the electronic switch assembly, wherein the separation of the switch trigger from the electronic switch assembly indicates the unauthorized access event (FIG. 1a /b and [0013] – the tamper sensitive material can be integrated into the housing and [0014] -  In one example, the one or more memory devices holding the data can comprise volatile memory, and zeroizing the data can include removing power from the one or more memory devices, thereby removing the data from the memory... In an example, the tamper sensitive material is a passive sensor having a plurality of states, wherein each state provides a different reading for the sensor.... The tamper sensitive material can be a capacitive sensor (e.g., a touch sensitive material) and [0018] - one or more sensors can be mounted on the PCB and can be configured to sense if the tamper sensitive 106 is separated from the PCB 102. In an example, the one or more sensors can include a pressure sensor (e.g., a pressure sensitive switch, microswitch), wherein one or more features physically associated with the tamper sensitive material 106 can be configured to contact and engage the pressure sensor when the tamper sensitive material 106 is closed over (e.g., protecting) the PCB. If the tamper sensitive material is separated from the PCB, the pressure sensor will disengage...);
 a first sensor component communicatively coupled to the circuit board and electrical circuitry, the first sensor component configured to provide an indication of the unauthorized access event, the first sensor component comprising the electronic switch assembly and the switch trigger (FIG. 1a /b and [0013] – the tamper sensitive material can be integrated into the housing and [0014] -  In one example, the one or more memory devices holding the data can comprise volatile memory, and zeroizing the data can include removing power from the one or more memory devices, thereby removing the data from the memory... In an example, the tamper sensitive material is a passive sensor having a plurality of states, wherein each state provides a different reading for the sensor.... The tamper sensitive material can be a capacitive sensor (e.g., a touch sensitive material) and [0018] - one or more sensors can be mounted on the PCB and can be configured to sense if the tamper sensitive 106 is separated from the PCB 102. In an example, the one or more sensors can include a pressure sensor (e.g., a pressure sensitive switch, microswitch), wherein one or more features physically associated with the tamper sensitive material 106 can be configured to contact and engage the pressure sensor when the tamper sensitive material 106 is closed over (e.g., protecting) the PCB. If the tamper sensitive material is separated from the PCB, the pressure sensor will disengage...); and 
a controller configured to implement a security action configured to perform at least one of: initiating an encryption algorithm to encrypt data and information within the industrial control system module; and destroying at least a portion of the secure industrial control system module, based at least in part on the indication of the unauthorized access event, wherein destroying at least a portion of the secure industrial control system module comprises ... capacitor to erase data within the electrical circuitry ([0014]).
	Klum fails to explicitly disclose the circuit board including a power backplane and a communications backplane; ... a high potential capacitor that stores an amount of energy sufficient to erase data within the industrial control system module; and a controller configured to implement a security action configured to perform at least one of: initiating an encryption algorithm to encrypt data and information within the industrial control system module; and destroying at least a portion of the secure industrial control system module, based at least in part 
However, in an analogous art, Everhart teaches the circuit board including a power back place and a communication backplane (Everhart, FIG. 2 and FIG. 5 and [0022] - Each of the multi-slot modular chassis includes an air intake in one or more side walls that communicates with an internal airflow plenum extending across the bottom and both side walls, as shown in FIG. 2, for cooling individual personality modules, an internal communications backplane and an internal power backplane, each of which will be described in more detail later and [0023] - Both communications and power backplanes may exist in either flexible cable or fixed PCB (printed circuit board) format and may be EMI (electromagnetic interference) shielded  and [0027] - Each personality module as seen in FIG. 5 has an internal cooling mechanism mating with the cooling system of the chassis. Each module has an air intake, such as a fan, to draw air into the module from the chassis aperture and exhaust ports for expelling the air form the module. Appropriate IP-data communications and DC power interface backplane connectors 48 are provided on the bottom of the module for interfacing with connectors on the chassis backplane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Everhart with the system module of Klum to include teaches the circuit board including a power back place and a communication backplane to provide users with a means for modularization of secure mobile (Everhart, [0020]).
However, in an analogues art, Epstein teaches a high potential capacitor that stores an amount of energy sufficient to erase data within the industrial control system module (Epstein, col. 10, lines 53-col. 11, lines 13 - If a security breach is detected, the security kernel responds by either having the data storage device 180 erased which includes overwriting the data or physical destruction of the memory device containing the data. To erase the storage device 180, the security kernel asserts a SECURITY signal to the CPU 202 which responds by erasing data storage device 180 using known memory techniques. If destruction of the data storage device 180 is desired, the security kernel 206 asserts the SWITCH CONTROL signal to the switch 184 which then closes permitting capacitor 188 to deliver a power surge to data storage device 180 ruining the device. The capacitor 188 may also connect to the security kernel itself, thereby also destroying the security kernel 206. Further, the capacitor can be connected to any other device in the system that preferably is destroyed upon detection of a security breach. The size of the capacitor is chosen dependent upon the amount of energy it needs to store and deliver as should be understood by one of ordinary skill in the art and described above. The system 100 can be programmed to either erase without destroying or destroy the storage device. In one embodiment, only the erasing (without destruction) or destruction technique, but not both, may be implemented), and a controller configured to implement a security action configured to perform at least one of: initiating an encryption algorithm to encrypt data and information within the industrial control system module; and destroying at least a portion of the secure industrial control system module, based at least in part on the indication of the unauthorized access event, wherein destroying at least a portion of the secure industrial control system module comprises  (Epstein If a security breach is detected, the security kernel responds by either having the data storage device 180 erased which includes overwriting the data or physical destruction of the memory device containing the data. To erase the storage device 180, the security kernel asserts a SECURITY signal to the CPU 202 which responds by erasing data storage device 180 using known memory techniques. If destruction of the data storage device 180 is desired, the security kernel 206 asserts the SWITCH CONTROL signal to the switch 184 which then closes permitting capacitor 188 to deliver a power surge to data storage device 180 ruining the device. The capacitor 188 may also connect to the security kernel itself, thereby also destroying the security kernel 206. Further, the capacitor can be connected to any other device in the system that preferably is destroyed upon detection of a security breach. The size of the capacitor is chosen dependent upon the amount of energy it needs to store and deliver as should be understood by one of ordinary skill in the art and described above. The system 100 can be programmed to either erase without destroying or destroy the storage device. In one embodiment, only the erasing (without destruction) or destruction technique, but not both, may be implemented.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Epstein with the system module of Klum and Everhart to include a high potential capacitor that stores an amount of energy sufficient to erase data within the industrial control system module and a controller configured to implement a security action configured to perform at least one of: initiating an encryption algorithm to encrypt data and information within the industrial control system module; and destroying at least a portion of the secure industrial control system module, based at  to provide users with a means for protecting sensitive data and/or equipment stored in a memory device and/or other types of devices from theft or other unauthorized access (Epstein, col. 1, lines 15-20).

Regarding Claim 22;
Klum and Everhart and Epstein disclose the system module to Claim 21.
Klum further discloses wherein the electrical circuitry includes at least one of a communication module, a power module, a physical interconnect device, a controller, a memory, or a processor ([0013] – In an example, the highly protected components can include one or more processing devices coupled to one or more memory devices. The one or more memory devices can have data stored therein to which access can be restricted by the physical security of the electronic device 100. The one or more memory devices can include any type of data including encryption keys, confidential information, software, or other data).

Regarding Claim 23;
Klum and Everhart and Epstein disclose the system module to Claim 21.
Klum further discloses wherein the first sensor component includes at least one of an optical sensor, a thermal sensor, a vibration sensor, a sound sensor, an accelerometer, or a physical sensor ([0018]-[0019] – light sensor).

Regarding Claim 24;
Klum and Everhart and Epstein disclose the system module to Claim 21.
Klum further discloses wherein the unauthorized access event includes breaching an encasement seal ([0018] – ...if the tamper sensitive material has separated...). 

Regarding Claim 25;
Klum and Everhart and Epstein disclose the system module to Claim 21.
Klum further discloses further comprising: a security module configured to implement a security action based on the indication of an unauthorized access event ([0014] - zeroizing).

Regarding Claim 26;
Klum and Everhart and Epstein disclose the system module to Claim 25.
Epstein further discloses wherein the security module includes a controller coupled to at least one of a high potential capacitor or a power supply (Epstein, col. 10, lines 53-col. 11 - capacitor).

Regarding Claim 27;
Klum and Everhart and Epstein disclose the system module to Claim 25.
Epstein further teaches wherein the security action includes an electronic shock event (Epstein, col. 10, lines 53-col. 11, lines 13 -  If destruction of the data storage device 180 is desired, the security kernel 206 asserts the SWITCH CONTROL signal to the switch 184 which then closes permitting capacitor 188 to deliver a power surge to data storage device 180 ruining the device.).
Regarding Claim 28;
Klum and Everhart and Epstein disclose the system module to Claim 25.
Klum further discloses wherein the security action includes an information erasing event ([0014] - zeroizing).

Regarding Claim 29;
Klum and Everhart and Epstein disclose the system module to Claim 21.
Klum further discloses further comprising: a second sensor component that can provide an alternative indication of the physical unauthorized access event of the industrial control system module where the second sensor component is communicatively coupled to the electrical circuitry ([0019] - In an example, the one or more sensors can be included in the highly protected components. Accordingly, the one or more sensors can be highly protected from tampering. The one or more sensors can be coupled to the security electronics to enable the security electronics to zeroize the data in the one or more memory devices if the one or more sensors detect that the tamper sensitive material has been separated from the PCB. Thus, the one or more sensors can provide additional protection for the highly protected components.).
Regarding Claim 30;
Klum discloses a secure industrial control system module (Abstract), comprising: 
	a circuit board... ([0002] – circuit board);
	a housing that houses the circuit board, wherein the housing includes a first housing side and a second housing side (FIG. 1a/b – 104-1/2 and [0002] – housing);
an encasement seal disposed  at on and/or between the first housing side and the second housing side, the encasement seal comprising an electrical circuit, wherein the electrical circuit, when comprised, indicate an unauthorized access event (FIG. 1a /b and [0013] – the tamper sensitive madeira can be integrated into the housing and [0014] -  In an example, the tamper sensitive material is a passive sensor having a plurality of states, wherein each state provides a different reading for the sensor.... The tamper sensitive material can be a capacitive sensor (e.g., a touch sensitive material)). 
 an electronic switch assembly including a ...capacitor that stores an amount of energy sufficient to erase data within the electrical circuitry, the electronic switch assembly integrated with the first housing side, where the electronic switch assembly is electrically coupled to the circuit board and electrical circuitry (FIG. la/b and [0013] - the tamper sensitive Madeira can be integrated into the housing and [0014] - In an example, the tamper sensitive material is a passive sensor having a plurality of states, wherein each state provides a different reading for the sensor.... The tamper sensitive material can be a capacitive sensor (e.g., a touch sensitive material) and [0018] - one or more sensors can be mounted on the PCB and can be configured to sense if the tamper sensitive 106 is separated from the PCB 102. In an example, the one or more sensors can include a pressure sensor (e.g., a pressure sensitive switch, microswitch), wherein one or more features physically associated with the tamper sensitive material 106 can be configured to contact and engage the pressure sensor when the tamper sensitive material 106 is closed over (e.g., protecting) the PCB. If the tamper sensitive material is separated from the PCB, the pressure sensor will disengage...);
a switch trigger coupled with the electronic switch assembly, wherein the separation of the switch trigger from the electronic switch assembly indicates the unauthorized access event (FIG. 1a /b and [0013] – the tamper sensitive material can be integrated into the housing and [0014] -  In one example, the one or more memory devices holding the data can comprise volatile memory, and zeroizing the data can include removing power from the one or more memory devices, thereby removing the data from the memory... In an example, the tamper sensitive material is a passive sensor having a plurality of states, wherein each state provides a different reading for the sensor.... The tamper sensitive material can be a capacitive sensor (e.g., a touch sensitive material) and [0018] - one or more sensors can be mounted on the PCB and can be configured to sense if the tamper sensitive 106 is separated from the PCB 102. In an example, the one or more sensors can include a pressure sensor (e.g., a pressure sensitive switch, microswitch), wherein one or more features physically associated with the tamper sensitive material 106 can be configured to contact and engage the pressure sensor when the tamper sensitive material 106 is closed over (e.g., protecting) the PCB. If the tamper sensitive material is separated from the PCB, the pressure sensor will disengage...);
 a first sensor component communicatively coupled to the circuit board and electrical circuitry, the first sensor component configured to provide an indication of the unauthorized access event, the first sensor component comprising the electronic switch assembly and the switch trigger (FIG. 1a /b and [0013] – the tamper sensitive material can be integrated into the housing and [0014] -  In one example, the one or more memory devices holding the data can comprise volatile memory, and zeroizing the data can include removing power from the one or more memory devices, thereby removing the data from the memory... In an example, the tamper sensitive material is a passive sensor having a plurality of states, wherein each state provides a different reading for the sensor.... The tamper sensitive material can be a capacitive sensor (e.g., a touch sensitive material) and [0018] - one or more sensors can be mounted on the PCB and can be configured to sense if the tamper sensitive 106 is separated from the PCB 102. In an example, the one or more sensors can include a pressure sensor (e.g., a pressure sensitive switch, microswitch), wherein one or more features physically associated with the tamper sensitive material 106 can be configured to contact and engage the pressure sensor when the tamper sensitive material 106 is closed over (e.g., protecting) the PCB. If the tamper sensitive material is separated from the PCB, the pressure sensor will disengage...); and 
a controller configured to implement a security action configured to perform at least one of: initiating an encryption algorithm to encrypt data and information within the industrial control system module; and destroying at least a portion of the secure industrial control system module, based at least in part on the indication of the unauthorized access event, wherein destroying at least a portion of the secure industrial control system module comprises ... capacitor to erase data within the electrical circuitry ([0014]).
	Klum fails to explicitly disclose the circuit board including a power backplane and a communications backplane; a connector disposed on the circuit board; a housing having a first housing side and a second housing side, where the housing is configured to house the circuit board, and where the housing includes at least one port configured to provide external access for the connector; ...a high potential capacitor configured to store an amount of energy sufficient to erase data within the electrical circuity...; and a controller configured to implement a security 
However, in an analogous art, Everhart teaches the circuit board including a power back place and a communication backplane (Everhart, FIG. 2 and FIG. 5 and [0022] - Each of the multi-slot modular chassis includes an air intake in one or more side walls that communicates with an internal airflow plenum extending across the bottom and both side walls, as shown in FIG. 2, for cooling individual personality modules, an internal communications backplane and an internal power backplane, each of which will be described in more detail later and [0023] - Both communications and power backplanes may exist in either flexible cable or fixed PCB (printed circuit board) format and may be EMI (electromagnetic interference) shielded  and [0027] - Each personality module as seen in FIG. 5 has an internal cooling mechanism mating with the cooling system of the chassis. Each module has an air intake, such as a fan, to draw air into the module from the chassis aperture and exhaust ports for expelling the air form the module. Appropriate IP-data communications and DC power interface backplane connectors 48 are provided on the bottom of the module for interfacing with connectors on the chassis backplane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Everhart with the system module of Klum to include teaches the circuit board including a power back place and a (Everhart, [0020]).
However, in an analogues art, Epstein teaches a connector disposed on the circuit board (Epstein, FIG. 1, and FIG. 5-6 and col. 11, line 13-24) a housing having a first housing side and a second housing side, where the housing is configured to house the circuit board, and where the housing includes at least one port configured to provide external access for the connector (Epstein. FIG. 1);...a high potential capacitor configured to store an amount of energy sufficient to erase data within the electrical circuity... (Epstein, col. 10, lines 53-col. 11, lines 13 - If a security breach is detected, the security kernel responds by either having the data storage device 180 erased which includes overwriting the data or physical destruction of the memory device containing the data. To erase the storage device 180, the security kernel asserts a SECURITY signal to the CPU 202 which responds by erasing data storage device 180 using known memory techniques. If destruction of the data storage device 180 is desired, the security kernel 206 asserts the SWITCH CONTROL signal to the switch 184 which then closes permitting capacitor 188 to deliver a power surge to data storage device 180 ruining the device. The capacitor 188 may also connect to the security kernel itself, thereby also destroying the security kernel 206. Further, the capacitor can be connected to any other device in the system that preferably is destroyed upon detection of a security breach. The size of the capacitor is chosen dependent upon the amount of energy it needs to store and deliver as should be understood by one of ordinary skill in the art and described above. The system 100 can be programmed to either erase without destroying or destroy the storage device. In one embodiment, only the erasing (without destruction) or destruction technique, but not both, may be implemented), and a controller  (Epstein, col. 10, lines 53-col. 11, lines 13 - If a security breach is detected, the security kernel responds by either having the data storage device 180 erased which includes overwriting the data or physical destruction of the memory device containing the data. To erase the storage device 180, the security kernel asserts a SECURITY signal to the CPU 202 which responds by erasing data storage device 180 using known memory techniques. If destruction of the data storage device 180 is desired, the security kernel 206 asserts the SWITCH CONTROL signal to the switch 184 which then closes permitting capacitor 188 to deliver a power surge to data storage device 180 ruining the device. The capacitor 188 may also connect to the security kernel itself, thereby also destroying the security kernel 206. Further, the capacitor can be connected to any other device in the system that preferably is destroyed upon detection of a security breach. The size of the capacitor is chosen dependent upon the amount of energy it needs to store and deliver as should be understood by one of ordinary skill in the art and described above. The system 100 can be programmed to either erase without destroying or destroy the storage device. In one embodiment, only the erasing (without destruction) or destruction technique, but not both, may be implemented)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Epstein with the system  to provide users with a means for protecting sensitive data and/or equipment stored in a memory device and/or other types of devices from theft or other unauthorized access (Epstein, col. 1, lines 15-20).


Claims 32-36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Klum (US 2012/0047374 A1) in view of and Epstein, III et al. (US 6,396,400 B1).

Regarding Claim 32;
Klum discloses a method for detecting unauthorized access of an industrial control system module contained in a sealed encasement, comprising: 
triggering, using a controller, a first sensor component of the industrial control system module (FIG. 1a /b and [0013] – the tamper sensitive material can be integrated into the housing and [0014] -  In one example, the one or more memory devices holding the data can comprise volatile memory, and zeroizing the data can include removing power from the one or more memory devices, thereby removing the data from the memory... In an example, the tamper sensitive material is a passive sensor having a plurality of states, wherein each state provides a different reading for the sensor.... The tamper sensitive material can be a capacitive sensor (e.g., a touch sensitive material) and [0018] - one or more sensors can be mounted on the PCB and can be configured to sense if the tamper sensitive 106 is separated from the PCB 102. In an example, the one or more sensors can include a pressure sensor (e.g., a pressure sensitive switch, microswitch), wherein one or more features physically associated with the tamper sensitive material 106 can be configured to contact and engage the pressure sensor when the tamper sensitive material 106 is closed over (e.g., protecting) the PCB. If the tamper sensitive material is separated from the PCB, the pressure sensor will disengage...); 
receiving, using a controller, an indication of an unauthorized access event of the industrial control system module from a first sensor component of the industrial control system module (FIG. 1a /b and [0013] – the tamper sensitive material can be integrated into the housing and [0014] -  In one example, the one or more memory devices holding the data can comprise volatile memory, and zeroizing the data can include removing power from the one or more memory devices, thereby removing the data from the memory... In an example, the tamper sensitive material is a passive sensor having a plurality of states, wherein each state provides a different reading for the sensor.... The tamper sensitive material can be a capacitive sensor (e.g., a touch sensitive material) and [0018] - one or more sensors can be mounted on the PCB and can be configured to sense if the tamper sensitive 106 is separated from the PCB 102. In an example, the one or more sensors can include a pressure sensor (e.g., a pressure sensitive switch, microswitch), wherein one or more features physically associated with the tamper sensitive material 106 can be configured to contact and engage the pressure sensor when the tamper sensitive material 106 is closed over (e.g., protecting) the PCB. If the tamper sensitive material is separated from the PCB, the pressure sensor will disengage...); and 
implementing, using a controller, a security action based at least in part on the indication of the unauthorized access event, the security action comprising at least one of: 
initiating an encryption algorithm to encrypt data and information within the industrial control system module; and 
activating a ... capacitor coupled with an electronic switch assembly, the ... storing an amount of energy sufficient to erase data within the industrial control system module, to erase data within the industrial control system module ([0014])..
Klum fails to explicitly disclose:
implementing, using a controller, a security action based at least in part on the indication of the unauthorized access event, the security action comprising at least one of: 

activating a high potential capacitor coupled with an electronic switch assembly, the high potential capacitor storing an amount of energy sufficient to erase data within the industrial control system module, the activating of the high potential capacitor directing an electrical voltage surge, to erase data within the industrial control system module.
However, in an analogues art, Epstein teaches implementing, using a controller, a security action based at least in part on the indication of the unauthorized access event, the security action comprising at least one of:  initiating an encryption algorithm to encrypt data and information within the industrial control system module; and activating a high potential capacitor coupled with an electronic switch assembly, the high potential capacitor storing an amount of energy sufficient to erase data within the industrial control system module, the activating of the high potential capacitor directing an electrical voltage surge, to erase data within the industrial control system module (Epstein, col. 10, lines 53-col. 11, lines 13 - If a security breach is detected, the security kernel responds by either having the data storage device 180 erased which includes overwriting the data or physical destruction of the memory device containing the data. To erase the storage device 180, the security kernel asserts a SECURITY signal to the CPU 202 which responds by erasing data storage device 180 using known memory techniques. If destruction of the data storage device 180 is desired, the security kernel 206 asserts the SWITCH CONTROL signal to the switch 184 which then closes permitting capacitor 188 to deliver a power surge to data storage device 180 ruining the device. The capacitor 188 may also connect to the security kernel itself, thereby also destroying the security kernel 206. Further, the capacitor can be connected to any other device in the system that preferably is destroyed upon detection of a security breach. The size of the capacitor is chosen dependent upon the amount of energy it needs to store and deliver as should be understood by one of ordinary skill in the art and described above. The system 100 can be programmed to either erase without destroying or destroy the storage device. In one embodiment, only the erasing (without destruction) or destruction technique, but not both, may be implemented).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Epstein with the system module of Klum to include implementing, using a controller, a security action based at least in part on the indication of the unauthorized access event, the security action comprising at least one of:  initiating an encryption algorithm to encrypt data and information within the industrial control system module; and activating a high potential capacitor coupled with an electronic switch assembly, the high potential capacitor storing an amount of energy sufficient to erase data within the industrial control system module, the activating of the high potential capacitor directing an electrical voltage surge, to erase data within the industrial control system module to provide users with a means for protecting sensitive data and/or equipment stored in a memory device and/or other types of devices from theft or other unauthorized access (Epstein, col. 1, lines 15-20).

Regarding Claim 33;
Klum and Epstein discloses the method to Claim 32.
Klum further discloses further comprising: receiving, using a controller, a verification of the unauthorized access event of the industrial control system module from a second sensor component of the industrial control system module prior to implementing the security action ([0019] - In an example, the one or more sensors can be included in the highly protected components. Accordingly, the one or more sensors can be highly protected from tampering. The one or more sensors can be coupled to the security electronics to enable the security electronics to zeroize the data in the one or more memory devices if the one or more sensors detect that the tamper sensitive material has been separated from the PCB. Thus, the one or more sensors can provide additional protection for the highly protected components.).

Regarding Claim 34;
Klum and Epstein discloses the method to Claim 32.
Klum further discloses wherein the unauthorized access event includes breaching an encasement seal ([0018] – ...if the tamper sensitive material has separated...). 

Regarding Claim 35;
Klum and Epstein discloses the method to Claim 32.
Klum further discloses wherein the first sensor component includes at least one of a light sensor, a thermal sensor, a vibration sensor, or a motion sensor ([0018]-[0019] – light sensor).

Regarding Claim 36;
Klum and Epstein discloses the method to Claim 32.
Epstein further teaches wherein implementing the security action includes causing an electrical surge event to occur (Epstein, col. 10, lines 53-col. 11, lines 13 - If a security breach is detected, the security kernel responds by either having the data storage device 180 erased which includes overwriting the data or physical destruction of the memory device containing the data. To erase the storage device 180, the security kernel asserts a SECURITY signal to the CPU 202 which responds by erasing data storage device 180 using known memory techniques. If destruction of the data storage device 180 is desired, the security kernel 206 asserts the SWITCH CONTROL signal to the switch 184 which then closes permitting capacitor 188 to deliver a power surge to data storage device 180 ruining the device. The capacitor 188 may also connect to the security kernel itself, thereby also destroying the security kernel 206. Further, the capacitor can be connected to any other device in the system that preferably is destroyed upon detection of a security breach. The size of the capacitor is chosen dependent upon the amount of energy it needs to store and deliver as should be understood by one of ordinary skill in the art and described above. The system 100 can be programmed to either erase without destroying or destroy the storage device. In one embodiment, only the erasing (without destruction) or destruction technique, but not both, may be implemented)

Regarding Claim 38;
Klum and Epstein discloses the method to Claim 32.
Klum further discloses wherein implementing the security action includes erasing information ([0014] - zeroizing).

Regarding Claim 40;
Klum and Epstein discloses the method to Claim 32.
Klum further discloses further comprising: receiving an additional indication of the unauthorized access event of the industrial control system module from a second sensor component ([0019] - In an example, the one or more sensors can be included in the highly protected components. Accordingly, the one or more sensors can be highly protected from tampering. The one or more sensors can be coupled to the security electronics to enable the security electronics to zeroize the data in the one or more memory devices if the one or more sensors detect that the tamper sensitive material has been separated from the PCB. Thus, the one or more sensors can provide additional protection for the highly protected components.).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Klum (US 2012/0047374  A1) in view of Everhart et al. (US 2010/0165571 A1) and Epstein, III et al. (US 6,396,400 B1) and further in view of Heffner (US 7,495,554 B2)

Regarding Claim 31;
Klum and Everhart and Epstein discloses the module to Claim 30.
Klum and Everhart and Epstein fail to explicitly disclose wherein the housing includes at least one captive fastener
However, in an analogous art, Heffner further teaches wherein the housing includes at least one captive fastener (Heffner, col 3, lines 30-53 – locking clamshell protective casement). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heffner with the system module of Klum and Everhart and Epstein to wherein the housing includes at least one captive fastener to provide users with a means for protecting data on electrical components (Heffner, col. 1, lines 51-55)

Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Klum (US 2012/0047374 A1) in view of and Epstein, III et al. (US 6,396,400 B1) and further in view of Heffner (US 7,495,554 B2).

Regarding Claim 37;
Klum and Epstein discloses the method to Claim 32.
	Klum and Epstein fail to explicitly disclose wherein implementing the security action includes implementing an encryption algorithm.
However, in an analogous art, Heffner further teaches wherein implementing the security action includes implementing an encryption algorithm (Heffner, col. 1, lines 16-32 – data encryption and col. 4, lines 31-46 - Altering data, which as reasonably constructed, is a form of data encryption
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heffner with the system module of Klum and Epstein to include wherein implementing the security action includes implementing an encryption algorithm with a means for protecting data on electrical components (Heffner, col. 1, lines 51-55).


Regarding Claim 39;
Klum and Epstein discloses the method to Claim 32.
Klum and Epstein fail to explicitly disclose wherein implementing the security action includes exposing the industrial control system module to at least one of destructive heat or a destructive electromagnetic field
(Heffner, col. 4, lines 31-33 - thermal battery for generating sufficient head to the damage physical components carrying the data to be protected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heffner with the system module of Klum and Epstein to include wherein implementing the security action includes exposing the industrial control system module to at least one of destructive heat or a destructive electromagnetic field to provide users with a means for protecting data on electrical components (Heffner, col. 1, lines 51-55).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439